Upon the trial of this action the plaintiff rested her case solely upon the second cause of action stated in the complaint, which was upon an account stated. Upon the conclusion of the plaintiff's evidence the defendant moved for a nonsuit, which motion was granted, and accordingly judgment was entered in favor of the defendant. From that judgment the plaintiff appealed.
Plaintiff introduced in evidence minutes of the board of directors of defendant corporation, showing that upon motion it was ordered "that commissions due P. A. Parker to the amount of $3,990.44 be paid." There is no evidence of any demand being made at that time by the plaintiff for the specified sum of money or any sum whatever. Neither is there any evidence that she ever assented to said order *Page 215 
or to the amount therein specified, or even that she knew that such order had been made. It necessarily follows that no agreement was made between the parties whereby the amount of plaintiff's demand was limited or ascertained and determined. (Gille v. Anderson, 34 Cal.App. 237, [167 P. 193]; Gardner
v. Watson, 170 Cal. 571, [150 P. 994].)
The judgment is affirmed.
Shaw, J., and James, J., concurred.